internal_revenue_service number release date index number ------------------------------ ---------------------------- ------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-112168-05 date date --------- -------------------- --------------------- ------------------------------ --------------------------------------- legend x -------------------------------------------------- state a b_trust -------------------------------------------------- d1 d2 d3 d4 dear -------------- requesting inadvertent termination relief under sec_1362 of the internal_revenue_code this responds to a letter dated date submitted on behalf of x -------------------------- ------------------------- ---------------------- ------- the laws of state x elected to be an s_corporation effective on d2 according to the information submitted x was incorporated on d1 pursuant to facts prior to d3 a a shareholder of x died and a’s shares of x stock were plr-112168-05 transferred to a’s estate on d3 a’s estate distributed the x stock to trust it was intended that trust be treated as a qualified_subchapter_s_trust qsst as defined in sec_1361 however due to an oversight b the beneficiary of trust did not make a timely qsst election under sec_1361 thereby terminating x’s s_corporation_election on d3 in d4 x’s counsel discovered that b had not made a qsst election for trust subsequently x submitted this ruling_request for inadvertent termination relief under sec_1362 x represents that the transfer of stock to trust and the subsequent failure_to_file the qsst election were not motivated by tax_avoidance or retroactive tax planning furthermore x and its shareholders represent that from d3 until the present x b and the other shareholders have all filed or will file returns consistent with x’s status as an s_corporation x and its shareholders have agreed to make any adjustments that the commissioner may require consistent wit the treatment of x as an s_corporation law and analysis sec_1361 provides that a_trust all of which is treated under subpart sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1362 who is not an individual e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1362 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies sec_1361 provides that the term qsst means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s sec_1361 provides that in the case of a qsst with respect to which a d provides that an election under sec_1362 shall be terminated plr-112168-05 death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states under sec_1361 a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply under d d an election under sec_1361 will be effective up to days and months before the date of the election whenever at any time on or after the 1st day of the 1st taxable for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation because of a late qsst election the corporation may request inadvertent termination relief under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 provides that if a corporation’s s election terminates sec_1362 provides in relevant part that if an election under sec_1362 conclusion based solely upon the facts presented and the representations made we conclude that x’s s_corporation_election terminated on d3 because b failed to make a timely qsst election under sec_1361 we also conclude that the termination was inadvertent within the meaning of sec_1362 therefore under sec_1362 x will be treated as an s_corporation from d3 and thereafter assuming x’s s_corporation_election is valid and is not otherwise terminated under sec_1362 however this ruling is contingent upon b filing a qsst election with an effective date of d3 with the appropriate service_center within days of the date of this ruling a copy of this letter must be attached to the qsst election federal tax consequences of the facts described above under any other provision of the except as specifically set fort above no opinion is expressed concerning the this ruling is directed only to the taxpayer who requested it sec_6110 plr-112168-05 code specifically no opinion is expressed on whether x’s original election to be an s_corporation was a valid election under sec_1362 or whether trust is a qsst within the meaning of sec_1361 provides that it may not be used or cited as precedent letter to x’s authorized representative s dianna k miosi under the power_of_attorney on file with this office we are sending a copy of this sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
